SHARP, W, J.,
Aguirre appeals from the circuit court’s order summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a), seeking post-conviction relief. The appeal was filed more than thirty days after rendition of the order sought to be appealed and Aguirre failed to respond to this court’s order to show cause why the appeal should not be dismissed for lack of jurisdiction. See Fla. R.App. P. 9.110(b).
Accordingly, we dismiss this cause without prejudice to Aguirre’s filing a petition for a belated appeal in compliance with Florida Rule of Appellate Procedure 9.141(c). See, e.g., Adams v. State, 801 So.2d 145 (Fla. 1st DCA 2001); Broxson v. State, 782 So.2d 528 (Fla. 1st DCA 2001).
DISMISSED without prejudice.
PALMER and TORPY, JJ., concur.